Citation Nr: 0030485	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-07 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder. 

2.  Entitlement to a higher initial rating for a right 
shoulder disability, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1984 to December 
1988.

This appeal arises from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The veteran testified before an RO hearing officer in August 
1998, at which time he withdrew an appeal for service 
connection for back pain.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the issue shown on page 1 to reflect the 
veteran's dissatisfaction with the initial rating assigned by 
the RO.  


FINDING OF FACT

The veteran's service-connected right shoulder disability 
(major side) is shown to be manifested by a functional loss 
due to pain which more nearly approximates that of limitation 
to 25 degrees from the side.  




CONCLUSION OF LAW

The criteria for a 40 percent rating for right shoulder 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate I, 4.71a, Diagnostic Codes 5201, 
5202, § 4.118, Diagnostic Codes 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


A.  Factual Background

The veteran's service medical records include a medical board 
report dated in January 1987 that reflects an evaluation at 
Bethesda Naval Hospital following orthopedic surgery.  The 
report notes that the veteran initially injured the right 
shoulder 2 years prior in a fall.  Within the recent 2 years, 
the veteran had required medical intervention to relocate the 
shoulder approximately six times.  The report notes some 
deltoid atrophy.  The veteran was placed on a 6-month profile 
pending further evaluation.  A March 1987 report notes that 
during the initial shoulder injury the veteran had fallen on 
his outstretched hand.  Orthopedic surgery was to be 
scheduled.  Other reports note arthroscopy in April 1987 with 
removal of a loose body, a capsulotomy in May 1987 with bone 
block, and a posterior capsular shift in September 1987.  
Right elbow and wrist pain due to immobility in orthosis was 
noted in December 1987.  A June 1988 medical board report 
concludes that the veteran would not be able to resume normal 
duties nor would right shoulder stability be restored.  A 
physical evaluation board was recommended and the veteran was 
discharged from active service in December 1988.  

The veteran submitted his service connection claim in July 
1997 and in August 1997 he underwent VA general medical and 
joints examinations.  The general medical examiner reported 
that the veteran was right-handed.  

The August 1997 VA joints examiner noted that the veteran had 
dislocated the right shoulder both anteriorly and posteriorly 
during active service and underwent four surgeries to help 
maintain stabilization.  The examiner noted that currently 
the veteran did not have frank dislocation but did have 
feelings of instability, pain on use, and some numbness down 
the right arm and dramatically positive apprehension in both 
anterior and posterior directions.  Range of motion was to 
180 degrees of elevation, internal rotation to L5 and 
external rotation to only 35 degrees.  Strength was full.  
There were well-healed anterior and posterior surgical scars.  
Range of motion was described as poor, overall, but within 
the limited range shown, he had good ability.  Sensation was 
decreased in the upper right dermatomes only.  X-rays showed 
mild to moderate degenerative changes of the glenohumeral 
joint with large anterior osteophyte, one screw in place, one 
surgical bone block, good position of the humeral head, and a 
small osteophyte off the posterior acromion.  

The diagnoses included that of right shoulder pain; multi-
directional instability treated with multiple operations, 
currently with severe limitation of motion and pain at the 
extremes of motion and external rotation.  The examiner 
remarked that this was moderate to severe disability in that 
the veteran was currently greatly limited in what he could do 
because of his operations.  

As noted in the introduction, in September 1997, the RO 
established service connection for residuals of injuries and 
surgeries of the right shoulder and assigned a 20 percent 
disability rating under Diagnostic Code 5202 on the basis of 
reduced range of motion with mild to moderate degenerative 
changes.

In an April 1998 report, Dr. Salzar noted that there was 
limitation of external rotation of the right shoulder to 
about 10 to 15 degrees.  No posterior instability was found 
and 1+ anterior subluxation with bad scapular-thoracic 
compensation was noted.  The veteran had 4/5 weakness on 
supraspinatus and infraspinatus stress.  There was no 
tenderness at the acromioclavicular joint or the biceps.  
There was an anterior lie to his scapula.  There was no 
evidence of cervical radiculopathy.  Neurologically, he was 
intact.  Range of motion found to be 10 degrees of external 
rotation, abduction to 110 degrees, forward flexion to 100 
degrees, extension to 30 degrees, internal rotation to 70 
degrees.  X-rays showed degenerative changes on the humeral 
head.  The impression was chronic dysfunction of both 
shoulder girdles.  It was noted that there was additional 
impairment which could not be defined simply in range of 
motion terms. 

In the second letter, dated April 20, 1998, Dr. Salzar 
reported that the veteran had "functional use of both 
shoulders but tremendous chronic dysfunction mechanically" as 
well as "other subjective problems associated".  

In August 1998, the veteran testified before an RO hearing 
officer that currently he had numbness and constant pain with 
limited overhead movement and a tendency to freeze in 
position if the arm is raised for more than 20 to 25 minutes.  
The veteran reported that the pain ran from the collarbone to 
the elbow and, depending on the weather, could go to the 
hands.  On a scale of one to ten, the veteran said the pain 
scored fifteen.  He testified that he lost sleep because of 
shoulder pain and that he took only aspirin for arm swelling.  
He reported an inability to lift objects at home.  He 
testified that he worked at a bookstore, which did not 
require any lifting.  

In February 1999, the veteran underwent a VA joints 
examination.  The examiner reported that the right shoulder 
lacked 90 degrees of complete forward flexion.  Abduction was 
within normal limits but external and internal rotation 
lacked 30 degrees.  Sensation was decreased in the C4 and C5 
dermatomes, especially over the surgical scars of both 
shoulders.  Muscle strength was 4/5 in the wrists and elbows 
and 3/5 in the shoulders.  Deep tendon reflexes were normal 
and equal.  There was no evidence of erythema, edema, or 
crepitus at the shoulders but palpation did elicit pain over 
the glenohumeral and AC joints.  The diagnoses were pain and 
decreased range of motion in the shoulders, decreased 
sensation, and pain over the glenohumeral and AC joints.  
Previous X-ray findings were not mentioned.

In March 2000, the veteran underwent a VA examination.  The 
examiner noted active flexion of the shoulders to 90 degrees, 
extension to 35 degrees, internal and external rotation to 40 
degrees, abduction to 90 degrees adduction to 50 degrees.  
The examiner reported that the above values represented 
abnormal range of motion, which should be 180 degrees of 
forward flexion, 50 degrees of extension, internal and 
external rotation to 90 degrees, abduction to 90 degrees and 
adduction to 50 degrees.  The examiner reported normal 
sensation to pinprick except in the area of the surgical 
scars.  Muscle strength was 4/5.  Deep tendon reflexes were 
present at the biceps.  There was no pain on palpation, 
crepitus, or bony or soft tissue abnormality of any shoulder 
joint.  X-rays were not mentioned.  The assessment noted 
shoulder pain with the only focal finding being abnormal 
range of motion of both shoulders in flexion, hyperextension, 
internal and external rotation and decrease in muscle 
strength.  It was indicated that there were no other 
significant focal neuromuscular or functional deficits on 
examination.


B.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1999).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
§ 4.1 (1999); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  In cases such as this where the veteran has appealed 
the initial rating assigned after service connection is 
established, the Board must consider the propriety of the 
initial rating and if warranted, the possibility of assigning 
a "staged" rating from the initial effective date forward 
to compensate the veteran for times when more severe 
impairment has been ascertained.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology which produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) held that in evaluating a service-
connected disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court also held that a diagnostic code based on 
limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 
4.45 and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.
 
The veteran's service-connected right (major side) shoulder 
disability is manifested by instability as shown by anterior 
subluxation with bad scapular-thoracic compensation, 
limitation of abduction to 90 degrees, guarding of all arm 
movements as evidenced by dramatically positive apprehension 
in anterior and posterior movement, and anterior positioning 
of the scapula.  X-rays show degenerative changes at the 
humeral head.  There is additional functional impairment due 
to pain on motion and weakness.  The surgical scars are well 
healed, not tender, and do not cause any functional 
impairment. 

The RO has assigned an initial 20 percent disability rating 
under Diagnostic Code 5202.  The Board must therefore 
determine whether a rating higher than 20 percent is 
warranted under this or any other Diagnostic Code for any 
time period.  

Under Diagnostic Code 5202, disability ratings range from 20 
to 80 percent can be assigned depending on the degree of 
impairment of the humerus and, where noted, whether the major 
or minor extremity is involved.  A 20 percent rating is 
warranted for infrequent dislocation of the humerus at the 
scapulohumeral joint and guarding of arm movements only at 
the shoulder level or for malunion of the humerus productive 
of moderate deformity.  A 30 percent rating is warranted for 
frequent dislocation of the humerus at the scapulohumeral 
joint of the major side and guarding of all arm movements or 
for malunion of the humerus of the major side productive of 
marked deformity.  A 50 percent rating is warranted for 
fibrous union of the humerus of the major arm.  A 60 percent 
rating is warranted for non-union of the humerus of the major 
arm.  An 80 percent rating is warranted for loss of the 
humerus head of the major arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (1999).

Comparing the current symptoms to the provisions of 
Diagnostic Code 5202 of the rating schedule, it appears that 
the criteria for a 30 percent rating are approximated.  The 
medical evidence reflects anterior subluxation, marked 
guarding, and some deformity described as anterior lie of the 
scapula.  The next higher rating under Diagnostic Code 5202 
requires fibrous union of the humerus of the major arm.  Such 
symptoms are not approximated in this case.

In reviewing alternate diagnostic codes, the Board notes that 
under Diagnostic Code 5200, a 40 percent rating is available 
for intermediate ankylosis of the scapulohumeral articulation 
of the major side.  Because abduction has been shown to be to 
90 degrees, a rating for ankylosis is not warranted.  

Under Diagnostic Code 5201, limitation of motion of the major 
arm to 25 degrees from the side warrants a 40 percent 
disability rating.  Although limitation of motion to 25 
degrees had not been demonstrated, this issue will be 
addressed below.  See 38 C.F.R. § 4.71, Plate I, § 4.71a, 
Diagnostic Codes 5200, 5201 (1999).

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are tender and painful on 
objective demonstration.  Scars, other than those 
characterized as disfiguring, poorly nourished, subject to 
repeated ulceration, tender, painful, or burn scars are to be 
rated on limitation of function of the part affected under 
Code 7805.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (1999).  The Board does not find any evidence of 
tender or painful postoperative scars of the right shoulder, 
nor is there any evidence of any limitation of function.  

The Board must also consider whether there is additional 
functional impairment due to factors such as weakness, 
fatigability, incoordination or pain on movement, including 
use during flare-ups.  Although such impairment has not been 
expressed in terms of additional limitation of motion, the 
Board notes ample evidence of such.  The veteran's service 
medical records show muscle atrophy at the right shoulder.  
In August 1997, a VA examiner felt that the right shoulder 
greatly limited the veteran.  In April 1998, Dr. Salzar 
opined that there was additional impairment that could not be 
quantified simply in range of motion terms.  The veteran 
testified that the shoulder did not limit him at his job; 
however, because the evidence does indicate some additional 
impairment, the Board will resolve any remaining doubt in 
favor of the veteran and find that considering painful 
motion, muscle weakness and atrophy, and other subjective 
symptoms, the over-all impairment approximates the criteria 
for a 40 percent rating under Diagnostic Code 5201.  That is, 
the right shoulder disability does approximate that degree of 
impairment represented by limitation of movement of the arm 
to 25 degrees from the side.  The Board notes that the 40 
percent rating is the maximum rating available under 
Diagnostic Code 5201.

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected right shoulder 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  However, at no time since service 
has the service-connected disability been more disabling than 
as evaluated hereinabove.


ORDER

Entitlement to a 40 percent initial rating for a right 
shoulder disability is granted, subject to the laws and 
regulations concerning the payment of monetary benefits.


REMAND

The veteran seeks service connection for a left shoulder 
disability.  He has asserted that the left shoulder 
disability is caused by the service-connected right shoulder 
disability.

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  

The bill also establishes a number of procedural requirements 
for VA in dealing with claims for benefits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

In August 1998, the veteran testified that currently he had 
left shoulder problems that he felt had been caused by 
increased use of his left shoulder after the right shoulder 
injury.  He recalled left shoulder surgery in 1993 performed 
by Dr. Emery.  

In September 1998, the veteran submitted a letter from 
Charles Emery, M.D.  In the letter, Dr. Emery noted that the 
veteran was last seen in July 1998 and that he had a history 
of right shoulder surgery.  It was stated that the left 
shoulder had become weakened due to overuse.  Dr. Emery 
specifically claimed familiarity with the veteran's military 
medical history.  

In February 1999, the veteran underwent a VA joints 
examination.  The examiner found decreased range of motion 
and decreased sensation of both shoulders.  Pain on motion 
and some muscle weakness was also shown, bilaterally.  No 
opinion on etiology was offered.  In March 2000, the February 
1999 VA examiner re-examined the veteran and reported that 
left shoulder pain arose in 1988 under no particular 
circumstances.  The examiner indicated that surgery was 
performed to repair a torn rotator cuff at that time.  The 
examiner found that the veteran currently had shoulder pain 
with limitation of motion and decreased strength of both 
shoulders.  The examiner noted a review of the claims file, 
and said, "It is my opinion that the left shoulder problem is 
not related to the right shoulder disability."

The complete medical records of Dr. Emery have not been 
associated with the claims file.  

As such, the veteran's claim of service connection for a left 
shoulder disability must be remanded in order to assure that 
the RO's duty to assist the veteran in the development of his 
claim has been met.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for a left shoulder disability since 
service.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  In addition, the RO 
should request that the veteran submit an 
authorization for the release of all 
medical records from Dr. Charles B. 
Emery, Jr. and when that authorization is 
furnished, obtain the medical records of 
Dr. Emery pertaining to the veteran.  The 
RO should also obtain any VA treatment 
records of the veteran that are not 
currently in the claims folder.  Once 
obtained, all records must be associated 
with the claims folder.  The RO should 
also afford the veteran an opportunity to 
provide additional argument and 
information to support his application 
for benefits.  This should include asking 
him to provide competent evidence 
regarding his claim for service-
connection for a left shoulder 
disability.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO then should take appropriate 
steps in order to schedule the veteran 
for an examination to determine the 
nature and likely etiology of the claimed 
left shoulder disability.  All indicated 
testing should be performed.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
elicit from the veteran and record a full 
medical history in this regard.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to whether the 
veteran has a current left knee 
disability and, if so, the likelihood 
that the current left knee disability was 
incurred in or aggravated by his active 
service or is proximately due to or the 
result of his service-connected right 
knee disability.  A complete rationale 
for any opinion expressed must be 
provided.  The examination report should 
be associated with the claims folder.  

3.  After completion of the above 
requested development, the RO should 
again review the veteran's claim of 
service connection for a left knee 
disability.  Any additional development 
deemed necessary by the RO in light of 
the new legislation noted above should be 
undertaken.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations, to 
include the new legislation noted above, 
and should then be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	K. J. ALIBRANDO
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

- 2 -


- 7 -


